FILED
                            NOT FOR PUBLICATION                              APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10485

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00385-PMP

  v.
                                                 MEMORANDUM *
EMANUEL MEJIA, a.k.a. Isidro Castillo,
a.k.a. Isidro Castillo-Maldonado,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Emanuel Mejia appeals from the district court’s judgment and challenges the

30-month sentence imposed following his guilty-plea conviction for being an

illegal alien in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(5)(A)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Mejia contends that his sentence is substantively unreasonable in light of his

low risk of recidivism, his history and characteristics, and because he only had

constructive possession of the firearms. The district court did not abuse its

discretion in imposing Mejia’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The sentence at the bottom of the advisory Guidelines range is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including the fact that Mejia’s residence

contained not only guns, but also heroin and drug packaging materials. See 18

U.S.C. § 3553(a); Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    12-10485